Hall, Presiding Judge.
Louise Bates appeals from an order of the superior court affirming an award of the State Board of Workmen’s Compensation which allowed compensation for a work-connected back strain only for a limited time ending September 15, 1972.
1. The report of Dr. Rothenberg dated September 25, 1972 certifies that he discharged her as cured on September 15, 1972, with ability to return to normal work on September 18, 1972. This medical report being some evidence in support of the board’s finding of fact that claimant’s disability had ceased, the superior court correctly affirmed the award. Adams v. U. S. Fidelity &c. Co., 125 Ga. App. 232, 233 (186 SE2d 784).
Claimant attacks the board’s finding that "her present disability is due to her excess weight. . .” and argues that there is no evidence supporting this finding. A common sense reading of the entire award including the language that "it is apparent that the claimant has recovered from the residuals of the back strain,” and a recital of Dr. Rothenberg’s conclusion of no permanent disability at all, makes plain that the correct interpretation of the award is that the board finds no disability, but suggests that the complaints to which claimant has testified were related to overweight. This suggestion is mere surplusage and may be disregarded. See St. Paul Fire & Marine Ins. Co. v. Seay, 123 Ga. App. 828, 829 (182 SE2d 705).
2. The argument that an unauthorized "future finding” was made is without merit. The award of the *269deputy director is dated November 10, 1972; it finds disability ending on September 15, 1972.
Argued January 17, 1974
Decided March 13, 1974.
Robert T. Efurd, W. C. Dominy, for appellant.
Charles L. Drew, for appellees.

Judgment affirmed.


Deen and Stolz, JJ., concur.